t c memo united_states tax_court randall l kirst and mary m kirst petitioners v commissioner of internal revenue respondent docket no filed date curt r craton for petitioners willis b douglass for respondent memorandum opinion wright judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for taxable_year respondent further determined that petitioners are liable for the accuracy-related_penalty under sec_6662 a in the amount of dollar_figure after concessions the issues for decision are whether petitioners may defer recognition of gain realized from the sale of petitioner husband's former principal_residence under sec_1034 we hold that they may not whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are this case was submitted fully stipulated pursuant to rule the stipulation of facts and attached exhibits are incorporated herein petitioners resided in newport beach california at the time the petition was filed in this case petitioners were married on date prior to their marriage petitioner-husband's mr kirst principal_residence was located pincite1 superior street sepulveda california the sepulveda property and petitioner-wife's mrs kirst principal_residence was located pincite toulon street newport beach california the newport beach property neither petitioner owned an interest in the other's principal_residence prior to their marriage after the couple were married mr kirst changed his principal_residence and began residing with mrs kirst at the newport beach property 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year at issue and all rule references are to the tax_court rules_of_practice and procedure mrs kirst purchased the newport beach property in by assuming the former owner's existing mortgage the newport beach mortgage in date the principal balance remaining on that mortgage was dollar_figure on date mr kirst sold the sepulveda property for dollar_figure the sepulveda proceeds he realized a gain of dollar_figure on this sale sometime thereafter mr kirst transferred dollar_figure of the sepulveda proceeds to petitioners' joint bank account the joint account mrs kirst withdrew at least dollar_figure from this account for personal and business reasons she also withdrew dollar_figure from the joint account in order to pay a personal debt prior to petitioners' marriage mr kirst maintained a checking account at a local bank this account became the couple's joint checking account the couple's joint checking account after their marriage since date petitioners paid the mortgage on the newport beach property with checks drawn against the couple's joint checking account using form_2119 petitioners deferred recognition of the gain realized from the sale of the sepulveda property they attached this form to their timely filed return and indicated thereon that mr kirst had not purchased a replacement_property but that he intended to do so within the applicable replacement_period mr kirst did not have record title to the newport beach property at anytime prior to the submission of this case however on date petitioners executed a written_agreement entitled agreement regarding residential property occasionally the agreement the agreement purports to memorialize an oral agreement allegedly made on date in which mrs kirst agreed to transmute an interest in the newport beach property to mr kirst in exchange for certain consideration the preamble to this agreement indicates that petitioners intended for it to be effective as of date issue principal property sec_1034 as a general_rule gain realized from the sale_or_other_disposition of property must be recognized sec_1001 sec_1034 provides an exception to this general_rule and allows a taxpayer to defer recognition of all or part of any gain realized on the sale of a principal_residence if other_property is purchased and used by the taxpayer as a new principal_residence within the period beginning years before the date of the sale and ending years after that date the replacement_period under sec_1034 gain is recognized only to the extent that the adjusted_sales_price of the old property exceeds the cost of purchasing the new property petitioners argue that mr kirst purchased an interest in the newport beach property and that the amount of consideration that he paid for that interest exceeded the adjusted_sales_price of the sepulveda property respondent maintains that mr kirst did not purchase a new principal_residence within the meaning of sec_1034 in advancing this argument respondent argues that petitioners are not entitled to nonrecognition treatment because mr kirst did not obtain record title to the newport beach property during the replacement_period we agree with respondent sec_1034 is strictly construed see 65_tc_378 see also lokan v commissioner tcmemo_1979_380 bazzell v commissioner tcmemo_1967_101 if a taxpayer is to receive nonrecognition treatment under sec_1034 it is essential that he or she maintain continuity of title marcello v commissioner 380_f2d_499 5th cir affg on this issue and remanding on other issues tcmemo_1964_299 boesel v commissioner supra see also de ocampo v commissioner tcmemo_1997_161 allied marine sys inc v commissioner tcmemo_1997_101 edmondson v commissioner tcmemo_1996_393 snowa v commissioner tcmemo_1995_336 may v commissioner tcmemo_1974_54 sec_1 b income_tax regs this requirement operates to prevent taxpayers from enjoying the benefits of tax_deferral while placing themselves in a position as nontitleholders to escape future recognition see boesel v commissioner supra pincite petitioners concede that mr kirst did not obtain record title to the newport beach property during the replacement_period they contend however that obtaining record title was not necessary because mrs kirst effectively transmuted an interest in the newport beach property to mr kirst and that such transmutation satisfies sec_1034's continuity of title requirement specifically petitioners contend that in exchange for consideration consisting of a portion of sepulveda proceeds and the assumption of the newport beach mortgage mrs kirst orally agreed to transmute an interest in the newport beach property to mr kirst this agreement according to petitioners occurred on date and was executed on date the purported agreement was reduced to writing on date petitioners maintain that while their oral agreement was not reduced to writing during the replacement_period the effect of their written_agreement relates back to the date on which they entered their oral agreement a date which petitioners maintain occurred during the replacement_period we are unpersuaded by petitioners' argument that the effect of their written transmutation agreement which was executed roughly years after the close of the replacement_period 2california is a community_property_state and property owned by a person before marriage remains the separate_property of that person after marriage cal civ code secs west however a married person's separate_property may be transmuted into community_property if the parties execute a written transmutation agreement cal civ code sec relates back to the date of the purported oral agreement the authority upon which petitioners rely does not espouse their argument see marriage of garrity cal app 3d ct app suffice it to say that the federal tax law cannot be circumvented in the manner advocated by petitioners mr kirst failed to obtain record title to the newport beach property during the replacement_period this alone prevents petitioners from deferring the gain realized from the sale of the sepulveda property as explained above continuity of title is essential if a taxpayer is to receive nonrecognition treatment under sec_1034 marcello v commissioner supra boesel v commissioner supra 3it is interesting to note that petitioners' argument is inconsistent with the evidence of record that is petitioners maintain that in exchange for certain consideration mrs kirst orally agreed in date to transmute an interest in the newport beach property to mr kirst according to petitioners that exchange occurred on date however when petitioners completed form_2119 which was attached to their timely filed return for and was presumably prepared in they indicated that mr kirst had yet to purchase a replacement principal_residence petitioners fail to explain why the form_2119 indicates that mr kirst had yet to purchase a replacement principal_residence while petitioners now argue that the exchange or transmutation involved in their agreement occurred in date 4we do not consider the effect of a written transmutation agreement that is executed during the replacement_period accordingly we hold that petitioners are required to recognize the gain realized from the sale of the sepulveda property issue sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to any substantial_understatement of tax sec_6662 and b an understatement_of_tax is substantial when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the amount of an understatement will be reduced if a taxpayer has substantial_authority for the way an item was treated or if the facts that affect the item's tax treatment are adequately disclosed on the return and there is a reasonable basis for the tax treatment of such item sec_6662 moreover the accuracy-related_penalty does not apply to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith sec_6664 a taxpayer has the burden of proving that respondent's determination is in error rule a 5we have considered each of petitioners' allegations with respect to this issue and to the extent not discussed herein find them to be irrelevant or without merit petitioners fail to address this issue in meaningful detail they limit their argument to the contention that there is no underlying deficiency accordingly under the facts and circumstances of this case we conclude that petitioners have not carried their burden of refuting respondent's determination with respect to this issue respondent's determination is sustained to reflect the foregoing decision will be entered under rule 6respondent also argues that petitioners were negligent but because we hold petitioners liable for the accuracy-related_penalty due to their substantial_understatement_of_income_tax we do not address the negligence issue
